Citation Nr: 1013869	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disability, also claimed as secondary to left knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel  


INTRODUCTION

The Veteran had active service from May 1979 to December 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions mailed in February 2005 and 
August 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, which denied the 
claims.  

The Veteran testified before the undersigned at a hearing in 
Washington, D.C. in March 2010.  A transcript has been 
incorporated into the record.   

The issues of entitlement to service connection for PTSD, 
left knee disability and right knee disability, to include as 
secondary to left knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 1998, the 
RO denied entitlement to service connection for a left knee 
disorder when it found the Veteran had not submitted a well 
grounded claim.  

2.  The evidence added to the record since April 1998, when 
viewed by itself or in the context of the entire record, is 
neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision, which denied service 
connection for a left knee disorder, is final.  38 U.S.C.A. 
§§ 5103(a), 7105(d) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the April 1998 rating 
decision is new and material and the requirements to reopen 
the claim have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Left Knee Disability- Legal 
Criteria

By way of background, the Veteran first submitted a claim in 
July 1997, seeking service connection for left knee disorder.  
The RO obtained the Veteran's service treatment records; 
however, the RO acknowledged that the service treatment 
records were not complete and consisted almost entirely of 
dental records and the Veteran's November 1981 separation 
examination.  In a rating decision mailed in April 1998, the 
RO denied the claim because it was not well grounded.  See 
generally, 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.301, 3.303.  
This letter contained an enclosure informing the Veteran of 
his appeal rights.  The record contains no response or appeal 
from the Veteran; and so the decision became final.  See 
38 U.S.C.A. § 7105(c).

In January 2004, the Veteran submitted the current claim 
seeking service connection for a left knee disability.  This 
claim ultimately resulted in the February and August 2005 
rating decisions which the Veteran has appealed to the Board.

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  While 
it appears the RO reopened the left knee disability claim in 
the August 2005 rating decision, the initial question before 
the Board is whether new and material evidence has been 
presented.  

With respect to applications to reopen previously denied 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
any duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

Discussion

The evidence of record before the RO when it issued the April 
1998 denial consisted of the Veteran's service treatment 
records, private treatment records dated June through July 
1997, and a January 1998 VA joint examination report.    

Added to the record after the April 1998 rating decision are 
statements by the Veteran dated 2004 through 2008, the 2004 
response from the National Personnel Records Center 
indicating after a search it had been unable to locate more 
of the Veteran's service treatment records, VA treatment 
records that include a September 1997 left knee x-ray study 
and span from 2003 through February 2005, personal statements 
from the Veteran's wife, mother, and other friends, letters 
to the Veteran's elected representatives, and a May 2005 
statement from a private chiropractor regarding the Veteran's 
left knee and a relationship between the left and right 
knees' disabilities.  

The May 2005 statement from the private chiropractor included 
an opinion that the Veteran's current left knee pathology 
originated in service and that it had negatively affected his 
right knee.  This May 2005 statement was not previously 
before agency decision makers and is not cumulative or 
redundant of evidence associated with the claims file at the 
time of the April 1998 denial.  As such, it is "new" as 
contemplated under 38 C.F.R. § 3.156(a).  Furthermore, 
because this evidence suggests that the left knee disability 
was incurred in service, it relates to an unestablished fact 
necessary to substantiate the claim and is found to raise a 
reasonable possibility of substantiating the claim.  For 
these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the Veteran's 
claim of entitlement to service connection for a left knee 
disability is reopened.  The appeal is granted to this extent 
only.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
with regard to the claim to reopen, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  




ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a left knee disability is granted.


REMAND

Upon a review of the record, the Board notes that though the 
Veteran submitted his claim in January 2004, the Veteran's VA 
treatment records end in February 2005, despite a statement 
by him of continued care for both his PTSD and knees through 
May 2006.  The Veteran's current VA treatment records must be 
obtained and added to the record.  Further, the Veteran 
submitted a statement from a private chiropractor, Dr. B., 
dated in May 2005 regarding that physician's assessment of 
the Veteran's knees.  There is no indication whether the 
Veteran sought more treatment from this practitioner, though 
the statement appears to reflect the results of a physical 
examination.  Within the VA treatment records the Veteran 
reported having been hospitalized once before for a suicide 
attempt in New York, dated approximately in 1990.  See VA 
February 2005 Admission Assessment - Psychiatry.  VA has a 
duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

While the Board acknowledges the RO's effort to obtain the 
Veteran's complete service treatment records and personnel 
records, the Board notes that one inquiry to the National 
Personnel Records Center (NPRC) was dated 2004.  As several 
years have passed, another inquiry is in order to determine 
whether the records have been found.

The Veteran in his testimony before the undersigned recalled 
that the "Jeep" accident he submitted as a stressor had 
occurred in February 1980 at the service training facility in 
Yakima, Washington.  With this more specific date, another 
attempt to verify the stressor is in order.  If, and only if, 
a stressor is verified should the Veteran be afforded a VA 
PTSD examination.  

The Board notes that the Veteran was afforded a VA joints 
examination in 1998; however that examiner did not reference 
a review of the claims file, to include the service treatment 
reports that were available, nor did he review the private 
physician's May 2005 opinion regarding a relationship between 
the left and right knee disabilities.  Another VA joints 
examination is appropriate for the development of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete record of all of 
the Veteran's orthopedic or joints and 
mental health or psychiatry treatment 
records from the Hampton VA medical 
facility in Virginia, dated from February 
2005 to present, as well as all treatment 
records from the same facility dated from 
1997 to September 30, 2003.  Contact the 
Veteran to regarding the name or location 
of the facility in which he was 
hospitalized in approximately 1990 after a 
suicide attempt, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2.  Ask the Veteran to provide any private 
medical records, not already in the claims 
file, pertaining to treatment or 
evaluation of his left and right knee 
disabilities, specifically from the office 
of Dr. Mark Bawcom, Virginia Beach, 
Virginia, in 2005, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

3.  Request again from the NPRC the 
Veteran's service treatment records and 
personnel records, to include any 
inpatient/clinical treatment reports from 
the Air Force hospital on Howard Air Force 
Base, Panama, dated from 1979 to 1981.  
Document any negative replies for the 
record and so inform the Veteran.

4.  Submit a request for information to 
the Yakima Training Center, Headquarters - 
BLDG 140, 970 Firing Center Road, Yakima, 
WA 98901-9399, requesting any documents 
regarding a February 1980 training or 
motor vehicle accident involving an active 
duty serviceman's fatality, a "Jeep", 
and the Veteran's last know unit of 
assignment, Company A, 3rd Battalion, 60th 
Infantry, Fort Lewis, WA.  Document any 
negative replies and so inform the 
Veteran. 

5.  Following the above, make a specific 
determination based on the complete record 
with respect to whether the Veteran was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  Should it 
be determined that the record establishes 
the existence of a stressor or stressors, 
specify which stressor or stressors in 
service have been established by the 
record.  

6.  If and only if an in-service stressor 
is verified, arrangements should be made 
for the Veteran to be examined by a 
psychiatrist.  Specify for the examiner any 
stressor which has been verified by the 
record, and advise the examiner that only 
that event (or events) may be considered 
for the purpose of determining whether 
exposure to such stressor(s) in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of posttraumatic stress 
disorder have been satisfied.

a.  The examination should reflect or 
reveal pertinent material in the claims 
folder.  The examiner should integrate any 
previous psychiatric findings and diagnoses 
with current findings to obtain an accurate 
picture of the veteran's psychiatric 
status.  The examiner should, additionally, 
comment explicitly on whether there is a 
link between any verified in-service 
stressor or stressors and the diagnosis of 
posttraumatic stress disorder, if present.

b.  The claims folder and a separate copy 
of this REMAND must be made available to 
and reviewed by the psychiatric examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  

7.  Schedule the Veteran for a VA joints 
examination for the Veteran's left and 
right knees to clarify the Veteran's 
diagnosis and likely etiology.  The claims 
folder and a copy of this Remand must be 
made available to, and be reviewed by, the 
examiner prior to the examination, and he 
or she should accomplish any necessary 
tests, studies or additional 
consultations. 

a.  The Board notes that the Veteran 
sought private care for his left knee in 
1997 and those treatment records are in 
the claims file, as well as a September 
1997 VA left knee x-ray study.   

b.  With respect to the left knee, the 
examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  The 
examiner should discuss the nature and 
extent of any left knee disorder, if 
present, and then address whether it is at 
least as likely as not (i.e., to a degree of 
probability of 50 percent or more) that the 
first clinical manifestations of any current 
left knee disorder had its onset during 
active service between May 1979 and December 
1981 or is in any way related to any event 
of active service.

c.  With respect to the right knee, the 
examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  The 
examiner should discuss the nature and 
extent of any right knee disorder, if 
present, and then address whether it is at 
least as likely as not (i.e., to a degree of 
probability of 50 percent or more) that the 
first clinical manifestations of any current 
right knee disorder had its onset during 
active service between May 1979 and December 
1981 or is in any way related to any event 
of active service.

d.  Any opinion must be explained in full, 
to include why an opinion cannot be 
rendered.

e.  The examiner is to render an opinion 
whether the Veteran's right knee 
disability, if any is found, has been 
aggravated by the Veteran's left knee 
disability.  The Board notes there is a 
private physician's letter, dated May 
2005, articulating an opinion regarding a 
relationship between the left and right 
knees in the claims file.  The Board 
requests that the VA examiner note this 
private opinion in the VA examination 
report and include an opinion regarding 
this 2005 private assessment.

8.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, provide the 
appellant a supplemental statement of the 
case (SSOC), to include consideration of 
all evidence received since the most 
recent supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


